Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment 07/29/2021. Claims 1-20 were pending. Claims 2-3 are now cancelled, claims 1, 4-20 are allowed.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/01/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher C. Bolten (Registration Number 61,531) one 08/10/2021.

The Application has been amended as follows:
1.  (Currently Amended) A system comprising: 
a processor; and a 
computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
identify a network element within a network; 
initiate a file transfer protocol connection with the network element on the network; 
update firmware on the network element; 
identify, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration, wherein the establishment of the cross-connect is performed according to the planned configuration, wherein the network plan is stored in a remote database; and 
establish, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

2-3. (Canceled).  

11. (Currently Amended) A method comprising: 
identifying, at a server on a network, a network element within the network; 
initiating a file transfer protocol connection with the network element on the network; 
updating firmware on the network element; 
identify, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration, wherein the establishment of the cross-connect is performed according to the planned configuration, wherein the network plan is stored in a remote database; and 
establishing, via the file transfer protocol connection and based on the network element having the updated firmware, a cross-connect between two ports on the network element such that the network element is commissioned to carry traffic within the network.  

19. (Currently Amended) A computer-readable storage device having instructions which, when executed by a computing device, cause the computing device to perform operations comprising: 
initiate, at a server on a network, communications with a network element on the network; update firmware on the network element; 
determine, via the communications, a current configuration of the network element; 
, wherein the identifying of the difference further comprises retrieve a network plan identifying connections between network elements in the network and identifying port connections between ports of each network element in the network element, wherein the network plan is stored in a remote database; and 
initiate, via the communications and based on the network element having the updated firmware, a cross-connection between two ports on the network element to correct the difference, such that the network element is configured to carry traffic within the network.  

20. (Currently Amended) The computer-readable storage device of claim 19, wherein the identifying of the difference further comprises: 

compare the current configuration to the network plan.  

REASONS FOR ALLOWANCE
5.	A Terminal Disclaimer has been filed on 08/10/2120 to overcome the Double Patenting rejection over US Patent No. US 10735264.

The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“identify, using a network plan, how the network element should be configured to carry the traffic within the network to yield a planned configuration, wherein the establishment of the cross-connect is performed according to the planned configuration, wherein the network plan is stored in a remote database”
as stated in claims 1, 11, and 
identify a difference between the current configuration of the network element and a planned configuration of the network element, wherein the difference prevents the network element from carrying traffic on the network, wherein the identifying of the difference further comprises retrieve a network plan identifying connections between network elements in the network and identifying port connections between ports of each network element in the network element, wherein the network plan is stored in a remote database“ 
as stated in claim 19. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 4-20 indicated claims 1, 4-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Koziy et al., US 2014/0313935 A1, Electronically identifying connections established through pairs of cross-connect circuits. FIG.5, [0054-56], FIGs.6-7, [0066-67].
Roberson, US 7,924,706 B1, “Controlling the Operation of a Flexible Cross-Connect System“.
Wall et al., US 2012/0324105 A1, Service management system for monitoring status of network components, has inventory management sub-system that updates database to include updated inventory information related to network components used in valid circuit designs.
Papoushado et al., US 2005/0013259 A1, “Technique of Determining Connectivity Solutions for Network Elements”.
Mallya et al., US 2007/0070917 A1, Service access interface e.g. cross connect interface, backup power installing method for e.g. high definition television, involves searching information for distributing telecommunication services to buildings by central office.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446